Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujino et al. (US 2010/0096173, published 22 Apr. 2010, hereinafter Fujino) in view of Hoshi et al. (US Patent Application 2012/0288659 A1, published 15 Nov. 2012) and further in view of Li et al. (US Patent 8,029,889, published 04 Oct. 2011, hereinafter Li).
Regarding claims 1-2, 4, and 8, Fujino teaches a prepreg comprising a substrate such as glass cloth (fibers) impregnated with a resin composition and semi-cured (paragraphs 0065-0066), wherein the resin composition comprises epoxy resin, curing agent, inorganic filler and elastic component (paragraph 0034), the elastic component being core-shell rubber (paragraphs 0056-0057), the epoxy resin being a typical thermosetting resin (paragraph 0002), the inorganic filler preferably including silica (paragraphs 0034-0035). 

Hoshi teaches an adhesive sheet for bonding between metals comprising an acrylic resin (acryl resin), an epoxy resin, and a curing agent (Abstract).  Hoshi teaches the content of the epoxy resin is 175 to 300 parts per 100 parts of the acrylic resin (paragraph 0017), which corresponds to 33 (100/300*100) to 57 parts (100/175*100) of acrylic resin to 100 parts epoxy resin.  Hoshi teaches the acrylic resin may be an alkyl ester (meth)acrylate copolymerized with styrene (paragraph 0044), which have the chemical structure of formula (3) with R3 as hydrogen and R4 as a phenyl group.  Hoshi teaches the weight average molecular weight of the acrylic ester copolymer is particularly preferably 150,000 to 1,000,000 (paragraph 0046).  Hoshi teaches the acrylic ester copolymer has at least one functional group in order to crosslink with the epoxy resin (paragraph 0045).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the acrylic resin as taught by Hoshi in the composition of Fujino.  Hoshi teaches that the combination of the acrylic resin and epoxy resin (and curing agent) results in a product with excellent adhesive strength, low fragile properties, excellent shear strength, and high impact resistance and heat resistance (paragraph 0043). 
Li teaches a prepreg comprising a layer of fibers impregnated with a curable composition (col 21, lines 10-51).  Li teaches the curable composition comprises compounds (a), (b) adducts, (c) which includes epoxy resin, and (d) toughener and (e) silica component (col 3, lines 17-29), i.e. including a thermosetting resin (col 2, lines 46-57) and the toughener may be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use adducts, benzoxazine, tougheners, and choice of silica according to the teachings of Li in the composition of Fujino in view of Hoshi in order to gain the benefit of balanced toughness, Tg, and modulus as taught by Li such Tg including those presently claimed (col. 27, line 34 – col. 28, line 59).
Regarding claim 3, Fujino in view of Hoshi and further in view of Li teaches the elements of claim 1, and Fujino teaches 20 to 130 parts inorganic filler based on 100 parts of epoxy resin (paragraph 0054).
Regarding claims 5 and 6, Fujino in view of Hoshi and further in view of Li teaches the elements of claim 1, and Fujino teaches a laminate comprising a number of prepregs with metal foil provided on one or both sides and subjected to heat and pressure (paragraph 0069), thus forming a metal-clad laminate.  Fujino teaches that the metal foil of his laminate can be etched to form a conductive pattern, which then can be part of a printed wiring board (paragraph 0070), that is, the conductor wiring of the claimed invention.

Response to Arguments
Applicant's arguments filed 23 Feb. 2021 have been fully considered.  Applicant’s amendments have necessitated new grounds of rejection, which are presented above. 
Applicant amended claims 1, cancelled claim 7, and added claim 8.
Applicant argues that Tsuchikawa does not teach a copolymer with a weight average molecular weight of 350,000 or more.
The rejections based on Tsuchikawa have been withdrawn.  
However, as presented above, Hoshi teaches an acrylic resin with weight average molecular weights between 150,000 and 1,000,000.
Applicant argues that the polymer component is different from the core shell rubber.
However, a core shell rubber containing styrene monomer reads on the polymer component as written in the earlier version of claim 1.
As presented above, Fujino in view of Hoshi and further in view of Li teaches a composition with the polymer component and, separately, the core shell rubber component as claimed. 
Applicant argues that their data for Examples 4 and 51 show the criticality of the claimed molecular weight limitation, since Example 4 uses polymer with molecular weight within the scope of the claims while Example 51 uses polymer with molecular weight outside of the claims.
However, the data is not persuasive given that it is not commensurate in scope with the scope of the present claims.  Specifically, the data utilizes one specific epoxy resin in one amount, one specific combination of phenol resins in one amount, one specific acryl resin of 
Further, it is not clear if the polymer component of Example 4 has a structure represented by formula (3), as required by claim 1.  In the specification, the only monomer mentioned that satisfies formula (3) is styrene, and styrene is only discussed as a component of a core shell rubber not as a monomer of the polymer component of the resin composition.  Applicant has not disclosed the composition of acryl resin SG-P3revised197, and a search of the internet for this product resulted in only references to the US and Chinese patent applications of the current invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787